Citation Nr: 0810550	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-30 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, that denied 
service connection for post traumatic stress disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist in the development of facts pertinent 
to claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R.  § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283 (1994).  The veteran's testimony alone 
cannot establish the occurrence of a non-combat stressor.  
See Dizoglio v. Brown, 9 Vet. App. 163 (1996).   

In the present case, the record contains medical evidence 
that the veteran has a PTSD diagnosis.  Therefore, to warrant 
service connection, the evidence must establish a link 
between his current PTSD symptoms and an in-service stressor.   
The veteran asserts that he served in combat and that his 
stressor is related to combat.  His service personnel 
records, however, do not support that contention.  None of 
the awards listed on his Form DD-214 are indicative of combat 
status.  His military operation specialty, which is listed as 
interrogator, also does not denote participation in combat.  
Accordingly, any stressors identified by the veteran require 
verification.   

When the veteran was asked to identify his inservice 
stressors on a PTSD questionnaire, he responded that the 
stressors happened in Vietnam between 1967 and 1968 while he 
was in the 1st Infantry Division.  However, he stated that he 
didn't want to write down what happened but would talk about 
the events with his VA treating physician.  The current 
record contains a single treatment note from that physician 
dated December 2004.  In it, the veteran reported that while 
serving as a prisoner investigator in Vietnam, he was 
investigated five times for prisoner torture; however, 
additional records from that physician have not been 
requested to determine if more specific inservice stressors 
are detailed therein.

Accordingly, the case is REMANDED for the following action:

1.	The veteran has stated that he is 
being treated for PTSD by Dr. E. at 
the VA in Key West.  After obtaining 
any necessary authorization, attempt 
to obtain the veteran's treatment 
records from November 2004 to the 
present.  

2.	If the veteran identifies inservice 
stressors in the treatment records, 
request that the JSRRC perform a 
search of the history of the 1st 
Infantry Division for the time 
period specified by the veteran in 
an attempt to verify the stressors.

3.	If, and only if, the identified 
stressors are verified, schedule the 
veteran for a VA PTSD examination.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  
The examiner should specifically 
state whether each criterion (A-F) 
for a diagnosis of PTSD pursuant to 
DSM-IV is met and should specify 
upon what verified in-service 
stressor the diagnosis is based.  

4.	Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for 
response.  Then, return the case to 
the Board. 

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.   
38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



